Citation Nr: 0201588	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-19 054	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 17, 1965, Board decision denying a 
retroactive compensable rating for seborrheic dermatitis of 
the scalp was clearly and unmistakably erroneous.  

2.  Whether a June 18, 1998, Board decision which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a scalp 
condition manifested by alopecia with history of skin 
puncture grafts was clearly and unmistakably erroneous.  

3.  Whether a June 18, 1998, Board decision which denied 
entitlement to a compensable rating for seborrheic dermatitis 
was clearly and unmistakably erroneous.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The moving party served on active duty from March 1961 to 
September 1961. 

This motion arises before the Board of Veterans' Appeals 
(Board) from Board decisions dated March 17, 1965, and June 
18, 1998, which the moving party alleges contain clearly and 
unmistakable error (CUE). 

The Board entered a decision in October 2000 denying the 
motion but, on appeal, the United States Court of Appeals for 
Veterans Claims (Court) entered an order in May 2001 vacating 
that decision because, as specified in the Appellee's Motion 
for Remand, the Board had relied upon 38 C.F.R. § 20.1404(b) 
which had been invalidated by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  


FINDINGS OF FACTS

1.  A March 17, 1965, Board decision denied a retroactive 
compensable rating for residuals of seborrheic dermatitis.  

2.  A June 18, 1998, Board decision denied reopening of a 
claim for service connection for a scalp condition manifested 
by alopecia with history of skin puncture grafts and also 
denied a compensable rating for seborrheic dermatitis.  

3.  The Board's decisions in March 1965 and June 1998 were 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
extant at the time were ignored or incorrectly applied.  




CONCLUSIONS OF LAW

1.  There was no CUE in the March 1965 Board decision denying 
a retroactive compensable rating for seborrheic dermatitis.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400 - 
1411 (2001).  

2.  There was no CUE in the June 1998 Board decision in not 
reopening the claim for service connection for a scalp 
condition manifested by alopecia with a history of skin punch 
grafts.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§§ 20.1400 - 1411 (2001).  

3.  There was no CUE in the June 1998 Board decision in 
denying a compensable rating for seborrheic dermatitis.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400 - 
1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West Supp. 2001); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2001).  However, a final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) 
and (c) (West Supp. 2001).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2001). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2001).  CUE does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2001).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2001).  
Further, 38 C.F.R. § 20.1411(a) (2001) provides that the 
doctrine of the favorable resolution of reasonable doubt is 
not applicable in determinations of whether a prior Board 
decision contains CUE.  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2001).  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) 
(2001). 

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as defined by the 
Court in Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 
Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 
(1997). 

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  However, in 
Disabled American Veterans, et. al, v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) the Federal Circuit held that 38 C.F.R. 
§ 20.1404(b), in conjunction with § 20.1409(c), operated to 
prevent Board review of any CUE claim that is the subject of 
a motion which is denied for failure to comply with the 
filing and pleading requirements of 38 C.F.R. § 20.1404(b).  
This was contrary to the requirement of 38 U.S.C. § 7111(e) 
that a CUE claim "shall be decided by the Board on the 
merits."  Thus, 38 C.F.R. § 1404(b) was invalidate.  

Inapplicability of VCAA

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) it 
was held that VA had a duty to fully develop a claim of CUE 
and that in adjudicating CUE the standard in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) (used in determining whether 
new and material evidence had been submitted for the purpose 
of reopening a previously and finally decided claim) was 
applicable in adjudication of a CUE claim.  However, in 
VAOGCPREC 12-2001 it was held that neither of these 
statements constitute binding law inasmuch as each statement 
was contrary to prior holding of the Federal Circuit which 
had not been overruled.  See Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, et. 
al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); and Bustos v. 
West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 
528 U.S. 967 (1999).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In Holliday v. Principi, 14 Vet. App. 280, 286 
(2001) it was held that all VCAA provisions were potentially 
applicable to claims pending on the date of VCAA enactment.  
However, the Court did not specifically rule that CUE claims 
were covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  
Nevertheless, the Court recently held that the VCAA was not 
applicable to CUE adjudications.  "[T]here is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Generally see Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Consideration of New Evidence

The Appellee's Motion for Remand stated, citing Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999) (per curiam order), 
that the moving party was "free to submit additional 
evidence and argument" on Remand to the Board.  In an 
October 24, 2001 letter from the Office of the Board's Chief 
Counsel to the moving party it was stated that "[a]s 
provided in the Court's order, you may submit additional 
argument and evidence in support of the appeal."  It was 
also stated that any additional argument or evidence was to 
be forwarded within 90 days and citation was made to the 
regulations concerning consideration of evidence in cases of 
motions for revision of Board decisions on the basis of 
alleged CUE.  

38 C.F.R. § 20.1405(d) (2001) provides that a "decision on a 
motion under this subpart shall be made by the Board.  There 
shall be no referral of the matter to any adjudicative or 
hearing official acting on behalf of the Secretary for the 
purpose of deciding the motion" (but see 38 C.F.R. 
§ 20.1405(e) which provides that the matter may be referred, 
subject to 38 C.F.R. § 20.1405(b), to the RO to ensure 
completeness of the record [for example, to obtain VA records 
as to a Board decision issued on or after July 21, 1992] and 
38 C.F.R. § 20.1409(b) that such a referral is not a final 
Board decision).  Moreover, a referral of any new evidence to 
the RO for initial consideration is not permissible.  "As 
the Federal Circuit said in Smith [v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994)] and as set forth in [VAOGCPREC 14-95] an RO 
must not be placed in the anomalous position of reviewing the 
decision of the BVA, a superior tribunal."  Donovan v. 
Gober, 10 Vet. App. 404, 409 (1997).  

As stated above, and despite the invitation to submit new 
evidence, this motion must be decided on the basis of the 
evidence on file at the time of the challenged Board 
decisions.  Any new or additional evidence may not be 
considered in determining whether there was CUE in the 
challenged Board decisions.  Further, 38 C.F.R. § 20.1304(c) 
(2001) applies to the procedures involved in appeals 
initiated from an RO decision; whereas, 38 C.F.R. § 20.1400 - 
20.1411 (2001) are the regulations governing the procedure 
for the adjudication of motions to revise or reverse Board 
decisions on the basis of alleged CUE.  These regulations do 
not provide for remand of a case to the RO.  Indeed, 38 
U.S.C.A. § 7111(e) (West Supp. 2001) provides that a request 
for revision of a Board based on CUE "shall be submitted 
directly to the Board and shall be decided by the Board on 
the merits, without referral to any adjudicative or hearing 
official acting on behalf of the Secretary."  

38 C.F.R. § 20.1402 (2001) provides that "[m]otions filed 
under this subpart are not appeals and, except as otherwise 
provided, are not subject to the provisions of part 19 of 
this title or this part 20 which relate to the processing and 
disposition of appeals."  Also, 38 C.F.R. § 20.1405(b) 
(2001) provides that "[n]o new evidence will be considered 
in connection with the disposition of the motion.  Material 
included in the record on the basis of [§ 20.1403(b)(2)] is 
not considered new evidence."  However, § 20.1403(b)(2) is a 
special provision applying only to Board decisions issued on 
or after July 21, 1992, the date of the decision by the Court 
in Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
records are deemed to be constructively in the possession of 
VA adjudicators and must be obtained for a merits 
adjudication).  

Following the October 24, 2001, letter, the moving party 
responded by telephone, indicating that he had no further 
evidence or argument to submit.  This was acknowledged by a 
November 14, 2001, letter from the Office of the Board's 
Chief Counsel. 

After the challenged Board decisions, the moving party 
submitted additional evidence.  However this additional 
evidence may not be considered in determining whether there 
was CUE in those Boards.  

History of the Case

A March 17, 1965, Board decision reached the following 
findings of fact:

1.  The Board of Veterans Appeals denied 
entitlement to a retroactive compensable 
evaluation for residuals of seborrheic 
dermatitis in April 1964.  

2.  The factual basis relating to this 
issue is unchanged.  

Based upon those findings of fact, the March 1965 Board 
decision reached the following conclusion of law:

There is no basis in the law and the 
facts for allowing a compensable 
evaluation for residuals of seborrheic 
dermatitis prior to August 26, 1963. (38 
U.S.C. 4004).

In sum, the Board determined in March 1965 that evidence 
received since the April 1964 Board decision consisted of a 
transmittal letter which did not show the presence of a skin 
condition subsequent to service and testimony by the veteran 
which was essentially the same information as was previously 
furnished to VA by the veteran in written statements.  None 
of that evidence offered additional information showing the 
existence of a skin condition to a compensable degree between 
November 1961 and August 26, 1963. 

By way of explanation in order to avoid confusion, the RO, in 
April 1970 severed service connection for residuals of 
seborrheic dermatitis and impending hereditary baldness.  A 
rating action in January 1994 restored service connection for 
seborrheic dermatitis, effective February 1969.

A June 1998 Board decision reached the following findings of 
fact:

1.  A rating decision of April 1970 
severed service connection for residuals 
of seborrheic dermatitis and impending 
hereditary baldness; the veteran did not 
appeal this determination.  

2.  The evidence received since the April 
1970 RO decision is not probative of the 
issue at hand as to whether the current 
condition is related to military service, 
does not raise a reasonable possibility 
of changing the outcome and thus does not 
serve to reopen the veteran's claim.  

3.  Seborrheic dermatitis is primarily 
manifested by complaints of hair loss; 
exfoliation, exudation or itching have 
not been demonstrated.  

Based upon those findings of fact, the March 1998 Board 
decision reached the following conclusions of law:

1.  As new and material evidence has not 
been submitted, the claim for service 
connection for a scalp condition, 
manifested by alopecia with history of 
skin punch grafts, is not reopened.  38 
U.S.C.A. §  5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).  

2.  The criteria for a compensable 
evaluation for seborrheic dermatitis have 
not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.118, Code 7806 (1998).  

In sum, the Board determined that no appeal had been taken 
from an April 1970 RO rating action which severed service 
connection for male pattern baldness with skin punch grafts 
on the basis that the condition was developmental in origin.  
The Board observes that it is not now faced with the question 
of whether there was CUE in the April 1970 RO severance of 
service connection.  

The Board held in 1998 that the new evidence was not material 
because it did not establish a reasonable possibility of 
changing the prior adverse outcome.  It was noted that new 
evidence reflected treatment for hair loss but did not 
contain information which contradicted the diagnostic 
conclusion upon which the prior decision was based.  The new 
evidence did not establish the required link between 
inservice skin problems and the veteran's post service hair 
loss.  It did not contain a medical opinion from any 
treatment providers relative to whether the veteran's 
alopecia was related to service, did not show that his 
condition was aggravated during military service.  
Furthermore, the evidence did not explain that his condition 
was other than developmental or congenital in nature.  The 
veteran's hearing testimony was a restatement of his basic 
contentions which had previously been considered by the RO.  
A significant amount of medical text and other articles 
pertaining to seborrheic dermatitis, hair loss, and various 
skin conditions which had been submitted did not draw a 
relationship between the veteran's hair loss and seborrheic 
dermatitis diagnosed in service. 

With respect to a compensable rating for seborrheic 
dermatitis, the Board in 1998 determined that under 
appropriate rating criteria, the condition was not moderately 
disfiguring nor were there sufficient symptoms of any 
resultant scars to warrant a compensable rating. 

Analysis

Initially, the Board notes that voluminous additional 
evidence has been added to the claims file since the 1965 
Board decision and the veteran has submitted evidence and 
numerous written statements since the 1998 Board decision, 
some of which have attachments thereto.  However, the Board 
may only consider the evidence of record at the time of the 
1965 and 1998 Board decisions and, thus, any evidence not 
previously considered by the Board may not be considered in 
adjudicating the motion for revision based on alleged CUE. 

The veteran disagrees with the conclusions reached in the 
1965 and 1998 Board decisions.  Nevertheless, a mere 
disagreement with the conclusion reached in a Board decision, 
without more, does not constitute CUE.  To the extent that 
this basis for alleged CUE implicitly constitutes a 
disagreement with how the facts were weighed, it does not 
constitute CUE. 

The factually driven arguments have been set forth as grounds 
for revision of the 1965 and 1998 Board decisions.  However, 
there is no allegation that the Board in 1965 or 1998 failed 
to apply governing statutes or regulations; or, improperly 
applied governing statutes or regulations.  Rather, the 
allegations simply address what was considered to be the 
greater probative value of the favorable evidence, with 
emphasis on particular statements by private physicians.  As 
noted above, in addressing CUE in a prior Board decision the 
Board may not reweigh the evidence.  Any CUE must be manifest 
and not based on a mere disagreement with how the evidence 
was weighed which, unfortunately, is the thrust of the 
allegations of CUE in this case. 

Subsequent to the challenged 1998 Board decision, the law 
regarding claims of new and material evidence was 
reinterpreted.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (decided September 16, 1998), the Federal Circuit found 
that the standard established by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), was invalid as the Court 
failed to defer to a reasonable regulation promulgated by VA.  
Therefore, the requirement that evidence create a reasonable 
possibility of an allowance of a claim in order to be 
considered material was eliminated and the Federal Circuit 
instructed adjudicators to use the existing regulation.  The 
regulation in effect prior to the VCAA provided that new and 
material evidence must only be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The version of 38 C.F.R. 
§ 3.156(a) revised by the VCAA provides that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  However, this revision is 
applicable only to applications to reopen a previously denied 
claim which are received on or after August 29, 2001 and, 
thus, is not applicable here.  

However, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2001).  Thus, these changes in the 
interpretation of the law do not create CUE in the challenged 
Board decisions because the applicable regulations were 
correctly applied by the Board.  

Accordingly, there was no CUE in the 1965 and 1998 Board 
decisions.  


ORDER

The motion for revision of the March 17, 1965 Board decision, 
denying a retroactive compensable rating for seborrheic 
dermatitis of the scalp, on the grounds of CUE is denied.

The motion for revision of the June 18, 1998 Board decision, 
denying reopening of a claim for service connection for a 
scalp condition manifested by alopecia with history of skin 
punch grafts, on the grounds of CUE is denied.

The motion for revision of the June 18, 1998 Board decision, 
denying a compensable evaluation for seborrheic dermatitis, 
on the grounds of CUE is denied.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


